Exhibit 99.1 NEWS RELEASE YAMANA PROVIDES 2; Q4 2007 OPERATIONAL HIGHLIGHTS Toronto, Ontario, January 14, 2008 –YAMANA GOLD INC. (TSX: YRI; NYSE: AUY; LSE: YAU) today announced its operating outlook including production and cost guidance for 2008 and 2009, as well as fourth quarter operational highlights. 2008/2009 OPERATING OUTLOOK Gold production is expected to total up to 1.3 million gold equivalent ounces (GEO) in 2008 increasing to 1.6 million gold equivalent ounces in 2009 from mines currently in production and mines under construction.Estimated gold and copper production for 2008 and 2009 is detailed below. Silver production of approximately 10 million ounces for 2008 and 2009 is treated as a gold equivalent. Gold Production Estimates (oz) 2008E 2009E Chapada 170-175,000 175-180,000 El Péñon (GEO) 425-435,000 425-435,000 São Francisco 130-140,000 145-155,000 Gualcamayo 85-95,000 240-250,000 Jacobina 135-145,000 180-190,000 San Andrés 75-85,000 90-100,000 Fazenda Brasileiro 85-90,000 95-100,000 Minera Florida(GEO) 65-70,000 125-135,000 São Vicente 5-10,000 55-65,000 Alumbrera 60-65,000 55-60,000 Rossi (GEO) 30-40,000 30-40,000 Total GEO (including silver) 1,265– 1,350,000 1,530 – 1,620,000 Copper (lbs) (Chapada) 155-160,000,000 160-165,000,000 Co-product cash cost per GEO (US$) $285-295 $290-310 Co-product cash cost per lb (US$) $0.60-0.65 $0.60-0.65 By-product cash cost per GEO (US$) $(40) - $0 $40 -$80 Cash costs and gold equivalent ounces were calculated using the following metal prices and exchange rates: 2008 2009 Gold (US$/oz) 700 700 Silver (US$/oz) 13.00 13.00 Copper (US$/lb) 3.00 3.00 Zinc (US$/tonne) 2,600.00 2,600.00 BRL Real/US$ 1.90 1.90 ARS Peso/US$ 3.10 3.10 CLP Peso/US$ 510.00 550.00 Cash costs reported on a GEO and by-product basis apply zinc and Chapada copper net revenue as a credit to the cost of gold production and as such the by-product GEO cash costs are impacted by realized zinc and copper prices.Copper from Alumbrera is not included in the by-product cash cost calculation. Further, gold production is expected to increase while copper and zinc production remain constant and as such the impact of the by-product credit is reduced on a per ounce basis with increasing gold production.Cash costs are also impacted by an expected inflation year over year.Further, the Company’s comparatively low cash costs are also underpinned by estimated gold only cash costs at Chapada and El Péñon.Chapada’s gold only cash costs are expected to average in the range of $225 to $250 per ounce for 2008 and approximately $(1,904) per ounce by applying copper as a by-product.El Péñon gold only cash costs are expected to range from $240 to $275 per ounce for 2008.These are low cash costs per ounce by current industry standards. Estimated gold production from advanced projects includes Gualcamayo and São Vicente which are both currently under construction.Production from Gualcamayo and São Vicente is for partial year 2008 with production expected at Gualcamayo starting in the second half of 2008 and at São Vicente starting in Q4 2008.Planned production for Gualcamayo is expected to be approximately 200,000 ounces of gold per year from 2009 onward, with the potential to increase to 300,000 ounces of gold per year including QDD Lower West in later years.In full production, cash costs at Gualcamayo are estimated to average in the range of $270 to $290 per ounce. Production at Jacobina is expected to increase quarter over quarter in 2008 as the mine ramps up to its planned first phase throughput expansion level.In the first quarter of 2008, production and costs will be impacted at Jacobina as planned upgrades to the mills will be required in February and March to accommodate the increase in production and longer mine life.The Company will continue development work and to mine and stockpile ore during this period.For 2008, cash costs at the mine are estimated to average in the range $290 to $330 per ounce with higher costs in the first half of 2008 due to these expansion activities. At São Francisco, improvements in mining and ore processing are expected to result in increased production beginning in 2008.Further, in circuit inventory on the leach pads from the fourth quarter of 2007 is expected to increase production in the first quarter of 2008.Cash costs at São Francisco are estimated to average in the range of $350 to $390 per ounce for 2008. Increased production in 2009 at Minera Florida results from the expansion at the mine which is in progress.Cash costs at Minera Florida are estimated to average in the range of $230 to $270 per GEO for 2008.Cash costs are expected to be significantly lower in 2009 with the planned expansion. Cash costs at the Company’s other operations are expected to be on average $350 to $400 per ounce for 2008. Cash costs are reported on an annual basis but are expected to vary from quarter to quarter. For 2008 the range of cash costs on a co-product basis not including any by-products are expected to be as follows:Q1 - $325 to $335 per GEO, Q2 - $285 to $295 per GEO, Q3 - $270 to $280 per GEO and Q4 - $265 to $275 per GEO.The average total cash costs for 2008 are shown in the table above. Production in 2008 is expected to ramp up progressively quarter over quarter with production in the second half of the year exceeding the first half of the year. Yamana remains fully financed for its strategic gold growth plan where enhancements, expansions, improvements and development of existing assets are expected to drive production towards the Company’s objective to produce more than 2.2 million ounces of gold in 2012.The Company has approximately US$300 million in cash and cash equivalents as at December 31, 2007 and US$630 million drawn on the Company’s credit facilities related to the acquisition of Meridian and Northern Orion, for a net debt position of approximately US$330 million. The Company also has approximately US$62 million in investments as at December 31, 2007.The net debt will be repaid through available funds and cash flow. Yamana expects capital investments for 2008 to total approximately US$575 million including approximately US$84 million for exploration (US$43 expensed, US$41 capitalized).Yamana’s dedicated exploration program in 2008 will focus on mine, near-mine and regional exploration activities in Brazil, Chile, Argentina, Mexico, Nicaragua, Peru and Nevada.Yamana plans approximately 350,000 metres of total drilling on all projects in 2008.The Company is fully funded in all of its capital and exploration programs. The Company is driven by a corporate philosophy of maximizing cash flow and production. FOURTH QUARTER OPERATIONAL HIGHLIGHTS Yamana provides the following operational update for the fourth quarter of 2007.Total production during the fourth quarter from all mines owned by Yamana was approximately 189,000 ounces of gold, 2.5 million ounces of silver (approximately 235,000
